Citation Nr: 0919472	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-14 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbosacral spine to include degenerative disc disease and 
arthritis.

2.  Entitlement to service connection for varicose veins and 
thrombophlebitis of the right leg, claimed as a right leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 
1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The case was previously before the Board in November 2008, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal with respect to the issue of service connection for 
varicose veins.  

In May 2009, the Veteran submitted additional evidence.  This 
evidence only relates to his claim for service connection for 
a low back disorder and does not relate to his claim for 
service connection for varicose veins.  Accordingly, the 
Board will adjudicate this appeal.  

The issue of service connection for a low back disorder is  
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  There is current medical evidence of varicose veins and 
deep vein thrombosis of the legs.

2.  There is no medical evidence of varicose veins and/or 
deep vein thrombosis of the legs until decades after the 
Veteran separated from military service.  

3.  There is no competent medical evidence linking any 
current varicose veins and/or deep vein thrombosis of the 
legs to military service.   


CONCLUSIONS OF LAW

Varicose veins and thrombophlebitis of the right leg was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
appellant  was provided this notice in letters dated July, 
September, and October 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The appellant was not specifically 
provided this information.  However, since service connection 
is being denied, the veteran is not prejudiced by a lack of 
notice with respect to degree of disability and effective 
date of disability.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Veteran was provided a VA Compensation and Pension 
examination in February 2009.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes, but is not limited to:  his 
contentions, available service treatment records, private 
medical records, and VA medical treatment records, and a VA 
examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the appellant's claim for service 
connection for a vascular disorder of the right legs.  

The Board notes that the Veteran reported that he began 
seeking treatment through VA in 1957 and asked that those 
records be obtained.  The RO attempted to obtain those 
records from the Little Rock VA Medical Center but was 
informed that no records could be located.  

The Board also notes that the Veteran has reported during his 
recent VA examination that he was in receipt of Social 
Security Administration disability benefits due to his back 
pain.  Records from his private physician that were completed 
for the Social Security Administration (SSA) indicate that 
the impairments were arthritis in the hands and back without 
neurological deficit.  As there is no indication that SSA 
would have any information relevant to the right leg, there 
is no requirement that VA obtain those records prior to 
making a decision.  
  
Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Veteran's claim for service connection essentially 
revolves around an allegation that he fell during service in 
approximately 1955 and injured his back and right leg.  The 
veteran's discharge papers, DD 214, reveals that he served 
from September 1954 to September 1956 in the Army.  He served 
in the Quartermaster Corps as a supply handler.  While he had 
foreign service, he did not serve in Korea or in combat.  

The RO attempted to verify the appellant's service with the 
National Personnel Records Center (NPRC) and obtain his 
service treatment records.  In August 2004 and June 2005, 
NPRC replied that the appellant's service records had been 
destroyed by fire and were unavailable.  

The Veteran filed his claim for service connection in July 
2004.  He specifically indicated that his right leg was the 
lower extremity that he was claiming service connection for.  
In August 2004, he submitted photocopies of a few service 
personnel records in his possession which included:  a copy 
of his DD 214, Some orders, and copy of a Form DA 613.  The 
last form is titled "check list for overseas movement."  
Block number 11 is listed as "Physical Assignment 
Limitations."  In this block is hand written "back pain 
with weak right leg."  Block number 34 is for "Assignment 
Limitations," and has the same hand written notation in the 
block.  Interestingly, the hand writing of these notations 
appears to match the Veteran's own signature which appears on 
the reverse side of this form.  

A private medical examination dated November 1982 is of 
record, and does not indicate any abnormalities of the 
Veteran's legs.  Specifically, there is no indication that 
the Veteran had varicose veins, or thrombosis of the legs.  
Private treatment notes dated in July 1985 and July 1993 
indicates a diagnosis of thrombophlebitis of his leg.  The 
July 1985 note indicated that he previously had varicose 
veins.  

Private emergency room treatment records dated in March 2004 
reveal that the Veteran was seen for treatment of deep vein 
thrombosis (DVT).  This record indicates a medical history of 
"DVT left leg x3 over 20 years."  That would place the 
initial diagnosis in approximately 1984, which is over two 
decades after the Veteran separated from service.  

In July 2006, the Veteran presented sworn testimony at a 
hearing before a Decision Review Officer (DRO).  The Veteran 
testified that he was diagnosed and treated for varicose 
veins in the first year after he separated from service, but 
that those treatment records were unavailable as the private 
physician had died.  Most of his testimony related to his 
claim that he fell during service and injured his back.  He 
also testified that shortly after service he sought treatment 
for his back pain at a VA hospital.  However, attempts to 
obtain these records have resulted in no records being found.  

A March 2007 VA outpatient treatment record reveals that the 
Veteran has prescription from a private physician for 
medication to treat leg cramps.  

In February 2009, a VA examination of the Veteran was 
conducted.  Examination of the Veteran's right leg revealed 
extensive varicosities with no evidence of edema or 
ulceration.  The diagnosis was "varicose veins of the right 
leg with history of episodic thrombophlebitis."  The 
examining physician's medical opinion was that it was "less 
likely than not" that the Veteran's current varicose veins 
were related to service or the Veteran's reported service-
connected back injury.  Instead the leg complaints that the 
Veteran had in service were more likely than not related to 
the reported back injury and radiculopathy.  

After reviewing the entire record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for varicose veins and 
thrombophlebitis of the right leg, which he has claimed as a 
right leg condition.  Even though the Veteran's service 
treatment records are unavailable, there is no medical 
evidence showing any diagnosis of these vascular disorders of 
the legs either during military service or within the first 
year after separation from service.  A single service record 
indicates an entry that the Veteran had "back pain with weak 
right leg."  The opinion of the physician who conducted the 
2009 VA examination was that this entry, along with the 
Veteran's report of a fall injury to his low back during 
service, were indicative of radicular symptoms in the right 
leg from the back injury.  However, the physician further 
indicates that the Veteran's current right leg symptoms are 
clearly varicose veins and thrombophlebitis which is 
unrelated to service or the alleged back injury during 
service.  

The Veteran alleges treatment for vascular symptoms of the 
right leg within a year of separation from service, but also 
acknowledges that these records are unavailable and that the 
private physician he claims he saw for treatment is now 
deceased.  Review of the competent medical evidence of record 
reveals that the earliest contemporaneous medical record 
showing a diagnosis of varicose veins is dated in 1985 and 
indicates that he previously had varicose veins at some 
unstated date.  An emergency room record dated 2004, 
indicated history of DVT dating back 20 years to 1984.  In 
either case, these records still shows medical diagnosis of 
varicose veins decades after he separated from service.  

The inquiry does not end there, however, as the Board must 
address the Veteran's lay assertions that he had varicose 
veins within one year after separation from service.  The 
Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability. Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Thus, the Board must assess the veteran's competence to 
report having varicose veins within a year of separation from 
service, as well as his credibility, along with the 
credibility of the private medical opinion based upon the 
veteran's reported history.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In both Barr and Washington, the 
Court noted that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2008).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

Simply put, there is no medical evidence of varicose veins 
during service, or within the first year after separation 
from service.  The only competent medical opinion of record 
indicates that the Veteran's current varicose veins are not 
related to service.  While the Veteran reported that he had 
varicose veins within one year of discharge, the medical 
evidence of record, including the November 1982 private 
medical examination, which evaluated him for possible heart 
disease and noted the extremities and skin were normal, and 
other medical records dated in the early 1980s, which reflect 
evaluation by medical professionals and do not reflect the 
presence of varicose veins are entitled to greater probative 
weight.  Accordingly, service connection for varicose veins 
of the right leg is denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for varicose veins and thrombophlebitis of 
the right leg, claimed as a right leg condition, is denied.


REMAND

In May 2009, the Veteran submitted additional evidence 
related to his claim for service connection for a low back 
disorder.  This evidence has not been considered by the 
Agency of Original Jurisdiction.  Accordingly, remand is 
required.  

Moreover, during the 2009 VA examination, the Veteran reported 
that he received disability benefits from the Social Security 
Administration (SSA) beginning in 1992 for his back pain.  
Remand is necessary to attempt to obtain these records.  The 
Court has held that VA must obtain Social Security 
Administration decisions and records which have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clark son v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  

Finally, after assembling the records above, another 
examination and medical opinion is warranted so that the 
Veteran's complete medical history can be considered.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Since the claims file is being returned, the RO should 
associate recent VA treatment records with the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits, to include any 
decisions as well as the medical records 
relied upon.  If a negative response is 
received, make sure it is documented in 
the claims file.  

2.  Associate with the claims folder any 
VA treatment records pertaining to the 
Veteran that are dated from December 4, 
2008, to the present.  

3.  After developing the evidence above, 
the appellant should be accorded the 
appropriate examination for low back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of low back disorders, 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to elicit a detailed 
history of the veteran's complaints of low 
back pain, and his treatment therefore, 
from his separation from service in 1956 
until the present.  The examiner is 
informed of this medical history:

*	The Veteran's service treatment 
records are unavailable.

*	A single service personnel record 
indicates "Physical Assignment 
Limitations" of "back pain with 
weak right leg"  which appears to be 
in the hand writing of the Veteran.  

*	The Veteran reports a long post-
service career involving physical 
labor, including work on oil rigs and 
installing flooring.  

*	Private medical records reveal vague 
diagnoses of "arthritis" dating 
back to the 1970s.

*	A March 1985 private treatment note 
which indicates that he has been 
having persistent low back pain since 
he was initially hurt in an accident 
during the county fair.  

With consideration of this medical 
history, the medical history elicited from 
the Veteran, and review of all of the 
medical evidence of record, the examiner 
is requested to offer an opinion, if 
possible, as to the etiology of any low 
back disability found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current low back 
disorder is related to the injury during 
service reported by the veteran?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and he should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


